This case presents error from the superior court of Pottawatomie county, and comes on to be heard upon the motion of defendants in error to dismiss the appeal. Motion for new trial was overruled on the 3d day of May, 1913. The purported case-made attached to the petition in error filed in this cause was never filed in the office of the clerk of the trial court, and is for that reason a nullity.
The statutory time within which to perfect an appeal has expired, and under the authority of Ft. Smith   W. R. Co. v.McKee, 38 Okla. 194, 132 P. 497, this proceeding must be dismissed.
All the Justices concur. *Page 288